

115 HR 1328 IH: American Heroes COLA Act of 2017
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1328IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Mr. Bost (for himself and Ms. Esty) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for annual cost-of-living adjustments to be made
			 automatically by law each year in the rates of disability compensation for
			 veterans with service-connected disabilities and the rates of dependency
			 and indemnity compensation for survivors of certain service-connected
			 disabled veterans, and for other purposes.
	
		1.Short title
 This Act may be cited as the American Heroes COLA Act of 2017. 2.Automatic annual increase in rates of disability compensation and dependency and indemnity compensation (a)Indexing to social security increasesSection 5312 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
					(d)
 (1)Whenever there is an increase in benefit amounts payable under title II of the Social Security Act (42 U.S.C. 401 et seq.) as a result of a determination made under section 215(i) of such Act (42 U.S.C. 415(i)), the Secretary shall, effective on the date of such increase in benefit amounts, increase the dollar amounts in effect for the payment of disability compensation and dependency and indemnity compensation by the Secretary, as specified in paragraph (2), as such amounts were in effect immediately before the date of such increase in benefit amounts payable under title II of the Social Security Act, by the same percentage as the percentage by which such benefit amounts are increased.
 (2)The dollar amounts to be increased pursuant to paragraph (1) are the following: (A)Wartime disability compensationEach of the dollar amounts in effect under section 1114 of this title.
 (B)Additional compensation for dependentsEach of the dollar amounts in effect under section 1115(1) of this title. (C)Clothing allowanceThe dollar amount in effect under section 1162 of this title.
 (D)Dependency and indemnity compensation to surviving spouseEach of the dollar amounts in effect under subsections (a) through (d) of section 1311 of such title.
 (E)Dependency and indemnity compensation to childrenEach of the dollar amounts in effect under sections 1313(a) and 1314 of such title. (3)Whenever there is an increase under paragraph (1) in amounts in effect for the payment of disability compensation and dependency and indemnity compensation, the Secretary shall publish such amounts, as increased pursuant to such paragraph, in the Federal Register at the same time as the material required by section 215(i)(2)(D) of the Social Security Act (42 U.S.C. 415(i)(2)(D)) is published by reason of a determination under section 215(i) of such Act (42 U.S.C. 415(i)).
 (4)The Secretary of Veterans Affairs may adjust administratively, consistent with the increases made under subsection (a), the rates of disability compensation payable to persons under section 10 of Public Law 85–857 (72 Stat. 1263) who have not received compensation under chapter 11 of this title..
 (b)Effective dateSubsection (d) of section 5312 of title 38, United States Code, as added by subsection (a) of this section, shall take effect on December 1, 2017.
			